ON,APPLICATION FOR REHEARING.
Watkins, J.
This is an action in damages for personal injuries inflicted on the plaintiff, through the alleged negligence of defendant’s employees — plaintiff having been struck by one of its cars as he was approaching the track and was plainly visible, and was evidently seen by the motorneer in ample time to have stopped the ear and thus avoided the accident.
But it is quite significant that-petitioner, at the same time, declares that he did not see, or hear the car approaching.
His averment is that the car was running at a dangerous rate of speed at the moment of contact.
There were a number of passengers on the car at the time, who gave their testimony as to the occurrence; and the case was tried by the judge, who, after having seen and heard the witnesses, gave judgment in favor of the defendant, and our opinion affirmed his decree by a concurrence of all the justices.
*424The application is based, exclusively upon the' ground that our opinion did not give sufficient weight to the facts tending to prove negligence.
A re-examination of the case has confirmed us in our original conclusion.
Rehearing refused.